Citation Nr: 1517229	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating greater than 50 percent prior to March 18, 2013, and greater than 70 percent thereafter for PTSD. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued in November 2007 and in January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The November 2007 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran filed a timely Notice of Disagreement (NOD) with the rating decision in November 2007 and the RO issued a Statement of the Case (SOC) in October 2008.  The Veteran filed a timely VA Form 9 (Substantive Appeal) in October 2008 and the claim was remanded by the Board in March 2010.  

In a March 2011 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 50 percent rating effective February 2, 2007.  The Veteran filed a timely NOD in April 2011 disagreeing with the rating assigned and raising the issue of entitlement to a TDIU.  The RO issued an SOC in May 2013.  The Veteran filed a VA Form 9 in May 2013.

The RO denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, in January 2014.  The Veteran filed a timely NOD in February 2014.  The RO issued a SOC in June 2014.  The Veteran filed a VA Form 9 in June 2014.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, the Board has jurisdiction over this issue.  

The Board notes that the Veteran has appealed the initial rating assigned for the service-connected PTSD following the grant of service connection for that condition.  In light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board has characterized the issue as one involving the propriety of the initial (staged) ratings assigned.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that obstructive sleep apnea is not associated with service or with an injury or disease of service origin. 

2.  Throughout the entire appellate period, the Veteran's PTSD with major depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood as a result of depression, anxiety, hypervigilance, sleep disturbance, intrusive thoughts, isolation, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 101(21)-(24), 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for an initial 70 percent rating, and no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (finding that VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran was provided notice in letters dated February 2007 and July 2013 regarding what information and evidence is needed to substantiate his claims for service connection as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates as well as the type of evidence that impacts those determinations.  The letters were sent to the Veteran prior to the adjudication the issues on appeal; thus, it met the VCAA's timing of notice requirement.

Additionally, the Veteran's initial rating claim for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the statements from the Veteran.  

Further, as noted above, the Veteran has been evaluated medically in conjunction with his claim of service connection for obstructive sleep apnea and his claim for an increased initial rating for PTSD.  The Board notes that the VA examiners noted the Veteran's pertinent medical history and examined his disabilities.  It is clear that the examiners had the information required to consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided.  Nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In order to establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is seeking service connection for obstructive sleep apnea on the basis that it was caused or aggravated by his service-connected PTSD.  The Veteran's service treatment records are absent any complaints of or treatment for problems sleeping.  Upon separation in September 1971, the Veteran indicated that his condition was good and that his condition had not changed.  Indeed, the evidence does not show, and the Veteran does not contend, that his obstructive sleep apnea was caused by or related to his period of service.  

The Veteran's post-service private treatment records indicate that he has a current diagnosis of obstructive sleep apnea, as evidenced by records dating back to as early as March 2011.  The records further indicate that he utilizes a CPAP machine to aid in his symptoms.  

In May 2013, along with his claim of entitlement to service connection for obstructive sleep apnea, the Veteran submitted a statement from his private treating physician regarding the relationship between the Veteran's PTSD and his obstructive sleep apnea.  The statement indicates that the sleep mechanisms are dysfunctional in a patient with PTSD.  The physician explained obstructive sleep apnea is a common disorder causing disturbed breathing during sleep, and that it is more common in rapid eye movement sleep (REM) than in non-rapid eye movement sleep because of the decreased tone of a muscle of the airway during REM sleep is more likely to lead to a potential or complete upper airway obstruction.  Thus, the physician stated that PTSD may not cause obstructive sleep apnea, but might exacerbate the symptoms because there is more REM sleep in PTSD and because the apnea episodes happened during REM sleep due to the decrease in the muscle tone and the airway.  So, he stated "we can argue that posttraumatic stress disorder worsens obstructive sleep apnea" and that the Veteran's PTSD symptoms and related sleep disorder might worsen his obstructive sleep apnea symptoms.  In addition, the physician noted that obstructive sleep apnea can worsen the symptoms of anxiety and depression.  In conclusion, the physician opined that it is at least as likely as not that the Veteran's obstructive sleep apnea is aggravated by his PTSD and that his PTSD is aggravated by his obstructive sleep apnea. 

In December 2013, the Veteran was provided a VA examination regarding his claim of entitlement to service connection for obstructive sleep apnea.  The examiner noted that the Veteran's obstructive sleep apnea requires a CPAP machine.  Following review of all the evidence of record, the VA examiner opined that the Veteran's obstructive sleep apnea is less likely than not proximately due to or the result of his service connected PTSD.  The examiner provided a thorough rationale supporting his position.  First, the examiner explained that studies have shown the strongest risk factors for obstructive sleep apnea is being overweight or obese, being of the male gender, or having craniofacial abnormalities or upper airway abnormalities.  The examiner went on to note that the Veteran's medical records clearly show that the Veteran is overweight.  He explained that a BMI (Body Mass Index) of 25-29.9 is classified as "overweight" and a BMI of 30 or greater is classified as obese.  The examiner noted that the Veteran's VA treatment records show he had a BMI of 26 in the year prior to his obstructive sleep apnea diagnosis and a BMI of 29 in 2012 and early 2013.  

Additionally, the VA examiner stated that, despite the supportive statement from Veteran's psychiatrist, a recent comprehensive literature review of adult obstructive sleep apnea did not identify PTSD or REM sleep as a risk factor for obstructive sleep apnea and he cited to a medical journal for reference.  Further, the examiner explained that, although some medications used to treat PTSD can cause weight gain which could then lead to obstructive sleep apnea, there is no indication that Veteran was on medications for PTSD which would result in such significant weight gain.  This examiner reviewed the Veteran's medication list in 2007, prior to the diagnosis of obstructive sleep apnea, and the medication list from the time of obstructive sleep apnea diagnosis in 2011 and found that the records do not show Veteran was treated with medications typically found to cause significant weight gain. Finally, the VA examiner indicated that, although Veteran was taking sedating medication for his PTSD (benzodiazepines) prior to and at the time of diagnosis of his OSA, the preponderance of the medical literature indicates that these medications are more likely to exacerbate rather than cause obstructive sleep apnea.

The VA examiner also opined that the Veteran's obstructive sleep apnea was not aggravated beyond the natural progression of the disease by the service-connected PTSD.  The VA examiner indicated that the medical records do not show that the severity of the Veteran's obstructive sleep apnea has worsened since the diagnosis in 2011.  Instead, this examiner noted that the Veteran's obstructive sleep apnea has improved.  Specifically, treatment notes from more recent appointments show an AHI of 5.3, which the VA examiner explained is a marked improvement over the baseline AHI of 28 in March 2011.  In addition, the Veteran denied any snoring or hypersomnolence on his questionnaire.   

The Board notes that there is an opinion of record from May 2013 that links the Veteran's obstructive sleep apnea to his service-connected PTSD.  The Court has held that it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board appropriately may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the medical opinions proffered by the December 2013 VA examiner to be highly probative as to the question of the etiology of the Veteran's obstructive sleep apnea.  The medical opinion proffered by the examiner who conducted the December 2013 VA examination relied on a complete review of the Veteran's record.  The December 2013 VA examiner reviewed the Veteran's history and conducted an examination.  This examiner also reviewed the claims file, to include the Veteran's medication list, initial diagnosis of obstructive sleep apnea, and the opinion that linked the Veteran's obstructive sleep apnea to his service-connected PTSD.  The VA examiner opined that the Veteran's obstructive sleep apnea is less likely than not proximately due to or the result of his service connected PTSD and the Veteran's PTSD did not aggravate the obstructive sleep apnea beyond the natural progression of the disease.  Additionally, the VA examiner specifically explained why the opinion regarding the link between REM sleep and obstructive sleep apnea was not supported by scientific evidence.  Finally, the VA examiner offered a thorough rationale of the opinions given.  He cited to a medical journal, discussed the Veteran's BMI, medications, and the general improvement of the obstructive sleep apnea since diagnosis.  Thus, given the thoroughness of the examination and opinion provided by this examiner, the December 2013 opinion is afforded significant probative weight.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

By contrast, the May 2013 private physician's opinion linking the Veteran's obstructive sleep apnea to his PTSD is afforded less probative weight on the issue of whether the Veteran's obstructive sleep apnea is related to active service.  This physician stated that the Veteran's obstructive sleep apnea was at least as likely due to or aggravated by the PTSD.  He did not provide a thorough rationale to support his suppositions.  As such, the Board finds that the opinion proffered by the May 2013 physician is afforded little to no probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also observes that the majority of the May 2013 private physician's opinion is phrased in a suggestive way with conditional and speculative phrases.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the May 2013 private physician's opinion is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for obstructive sleep apnea.  

The Board acknowledges that the Veteran sincerely believes that there is a link between his obstructive sleep apnea and his service-connected PTSD.  Whether the Veteran's obstructive sleep apnea is related to his service-connected PTSD is a question which requires medical expertise to determine.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on complex medical matters requiring medical expertise, such as the etiology of obstructive sleep apnea.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, chest pain, stomach pain, and gastrointestinal symptoms can have many causes and so requires medical testing to diagnose and medical expertise to determine the etiology of any diagnosed condition.  Thus, the lay assertions as to the etiology of the Veteran's obstructive sleep apnea not considered competent medical evidence.

In summary, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's obstructive sleep apnea is not related to his service-connected PTSD.  Accordingly, service connection for obstructive sleep apnea is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson, 12 Vet. App. at 119, the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See Fenderson, 12 Vet. App. at 126-127.

The Veteran's service-connected PTSD with major depressive disorder has been rated was in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, DC 9411 as 50 percent disabling from April 7, 2006, to November 12, 2007, 100 percent disabling from November 13, 2007, to January 31, 2008, 50 percent disabling from February 1, 2008 to September 2, 2008, 100 percent disabling from September 3, 2008, to October 31, 2008, and 50 percent disabling thereafter.  See 38 C.F.R. § 4.130, DC 9411 (2014).  This takes into account the two occasions during which the Veteran received a temporary total disability rating based on hospitalization.  See 38 C.F.R. § 4.29.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

Turning to the evidence of record, the Veteran consistently has sought treatment for his PTSD and associated symptoms since at least February 2007.  In February 2007, the Veteran's treating private physician assigned a GAF score of 39.  The treatment records indicate with relative consistency, symptoms related to the Veteran's diagnosed PTSD, including sleep impairment, restlessness, isolating behavior, constricted affect, depressed mood, poor concentration, difficulty functioning, slow thought processes, flashbacks, low energy, anger, and irritability.  During a July 2010 comprehensive mental status examination, the Veteran's physician assigned a GAF score of 45.
  
In October 2010, the Veteran was afforded a VA examination for his PTSD.  The examiner noted that the Veteran was appropriately dressed, with unremarkable psychomotor activity and unremarkable speech.  He was cooperative with the examiner, but he was noted to have a blunted affect and an anxious and dysphoric mood.  He was oriented in all spheres and his thought processes and thought content were noted to be unremarkable.  The Veteran denied delusions and his judgment indicated that he understood the outcome of behavior.  He was described as having poor insight.  The Veteran did not exhibit any inappropriate behavior; he denied hallucinations, obsessive or ritualistic behavior, panic attacks, and homicidal ideation.  He acknowledged suicidal ideation, however, though he indicated that it was passive without an intent or plan.  The Veteran appeared to have fair impulse control and the ability to maintain person hygiene.  

In terms of the symptoms of the Veteran's PTSD, the Veteran reported sleep difficulties characterized by difficulty in initiating and maintaining sleep on most nights.  He noted that sleep medications help him fall asleep more easily but that he woke in the middle of the night.  He estimated that he slept approximately 5 to 6 hours per night and that he felt excessively tired during the day and took naps to alleviate that.  In addition, he reported recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions.  He also reported recurrent distressing dreams of the event, as well as intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran also endorsed efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and had a restricted range of affect.  

He also endorsed symptoms related to persistent increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The October 2010 VA examiner stated that the Veteran's symptoms cause significant distress or impairment in social, occupational, or other important areas of functioning.  He described the onset as chronic and indicated that the Veteran's symptoms cause considerable distress and has caused moderate social and occupational impairment.  The examiner assigned a GAF score of 50.  

Additionally, the October 2010 VA examiner noted that the Veteran indicated he has had difficulties with work since Vietnam, and although he has been married to his wife for 33 years, their relationship is distant.  He also stated that he is withdrawn and has lost interest in many activities he used to enjoy.  The examiner stated that the Veteran's PTSD symptoms did not result in total occupational and social impairment or deficiencies in most areas.  Instead, the examiner indicated that the Veteran's symptoms resulted in reduced reliability and productivity.  The examiner indicated that the Veteran reported concentration difficulties that caused him to make frequent mistakes at work.  He also reported being socially isolated and having difficulty getting along with others.  He indicated that when he did work, he was assigned duties that allowed him to work independently because of the difficulties he had working with others.  

In March 2013, the Veteran was provided another VA examination regarding the severity of his service-connected PTSD.  At that time, the VA examiner found that the Veteran's symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This examiner explained that the Veteran's diagnoses of PTSD and dysthymia cause overlapping symptoms such as chronic sleep impairment, emotional dysregulation, poor concentration, isolation behaviors, poor behavioral controls, irritability reactions around others, loss of interest in life and detachment reactions.  This examiner indicated that he reviewed the claims file.  He noted that the Veteran is seen privately every 5 or 6 weeks for his PTSD and he is prescribed medications by VA.  The Veteran reported poor sleep, reexperiencing trauma, poor concentration, irritability, feeling uncomfortable in large crowds, avoidance of others, isolation, and depression.  He told the examiner that he feels like a burden to his wife but he denied suicidal and homicidal ideation.  The Veteran indicated that he has been arrested for public drunkenness when asked about his relevant legal and behavioral history.  He also noted heavy drinking approximately 35 years ago, but stated that the last time that he drank heavily was 34 years ago.  Overall, the Veteran reported persistent reexperiencing of the stressor event, persistent avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal, and the duration of the symptoms was more than 1 month.  The examiner noted that the Veteran's PTSD has led to symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances in motivation and mood, and difficulty in establishing and maintaining work and social relationships.

More recent private treatment records dated from January 2014 to April 2014 and received in April 2014 indicate that the Veteran's symptoms remain similar or the same as they were reported during the March 2013 VA examination.  The Veteran indicated that he was sleeping better, but that eh continued to have problems with socialization and reported that he had not been working.  He continued to report problems with flashbacks, nightmares, and hyperarousal symptoms.  The Veteran also reported anxiety and depression.  His appearance was disheveled, with a blunted affect and psychomotor retardation.  He was assigned a GAF score of 45.  

Having considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that the Veteran's PTSD most approximates a 70 percent rating and no higher for the entire period on appeal.  The Board finds that the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood throughout the entire period on appeal.  With respect to the Veteran's mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal.  Indeed, the evidence shows that the Veteran has suffered from continued depression and anxiety and depression over the course of his treatment.  This manifested itself in his symptoms of sleep disturbance, hyperarousal, flattened affects, and suicidal ideation.  As such, the Board finds that the Veteran's near-constant feelings of anxiety and depression rise to the level of "near continuous" as required for a 70 percent rating.  The frequency and duration of these symptoms affecting his mood have been consistently described throughout the Veteran's 8 years in treatment for his PTSD.  However, given the relatively moderate impact on the Veteran's functioning, the Board finds that the mood disturbances have not been shown to be so severe as to prevent the Veteran from functioning. The Board notes that throughout his appeal, the Veteran has not stated that he was completely unable to perform activities for daily living as would be required for a 100 percent rating.  Therefore, while the Veteran's disturbances in mood resulting from his PTSD and major depressive disorder are severely disabling and have existed for the entire period on appeal, they do not rise to the level of a 100 percent rating.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Board notes that the Veteran has been described as having slow thought processes.   The Veteran was described consistently as having poor concentration, but his memory function appeared relatively normal throughout the appeal period.  Overall, the major impact on the Veteran's judgment and thinking appears to result from his anxiety and depression, but he has not exhibited poor decision-making.  He reported that he had been arrested for public intoxication.  Taking into account the severity of these symptoms and the effect that they have on the Veteran's thoughts and judgment, as well as their nature, frequency, and duration, the Board finds that the impairment due to his service-connected PTSD more nearly approximates the 70 percent disability rating.  

The Veteran's symptomatology is not so severe as to merit a 100 percent disability rating for his service-connected PTSD.  Regarding the Veteran's social functioning, the evidence shows that the Veteran socially isolates himself and does not describe himself as having any friends or acquaintances.  He repeatedly indicated that he spends time alone.  The Veteran's lack of social functioning shows that his symptoms related to his PTSD and major depressive disorder are severe enough as to prevent the Veteran from engaging in social activities.  The Board recognizes that the Veteran has been married for 33 years, though he describes his relationship as distant.  Therefore, while these symptoms of isolation and inability to establish social relationships are severe, it cannot be said that the Veteran is unable to establish and maintain effective relationships completely, as would be required for a 100 percent disability rating for his service-connected PTSD.  Indeed, the Veteran has maintained his marriage to his wife at times throughout his appeal.

Furthermore, with respect to the Veteran's occupational functioning, examiners throughout the course of the appeal have noted that the Veteran's PTSD may affect his employment.  Indeed, the Board is remanding the Veteran's claim of entitlement to TDIU to the AOJ for additional development.  The Board notes that the Veteran's treatment records indicate that he would have difficulty in a work setting.  Therefore, the Board finds that the Veteran's symptoms, including the severity and duration, rise to the level of a 70 percent rating for service-connected PTSD as it relates to the Veteran's occupational functioning.  The Veteran's symptoms certainly affect his ability to work with others or adapt to stressful circumstance.  Therefore, while his symptoms certainly affect his ability to work, the Veteran does not demonstrate occupational impairment to a degree that is required for the 100 percent disability rating for service-connected PTSD.  

Finally, the Board notes that the Veteran was assigned GAF scores of 39, 45, 50, and 45 throughout the course of the appeal period.  These GAF scores suggest serious symptoms and serious impairment in social, occupational, or school functioning.  In this regard, the Board finds the Veteran's GAF scores corroborate the finding that the Veteran's psychiatric diagnoses have resulted in symptoms that cause impairment in most areas, including social and occupational functioning.  These scores also illustrate the severity, duration, and frequency of the Veteran's symptoms as they relate to his PTSD during the majority of the Veteran's appeal.  

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his service-connected PTSD warrant a 70 percent rating throughout the period on appeal.  The Veteran consistently has reported difficulties related to depression, anxiety, sleep, nightmares, irritability, difficulty concentrating, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  The nature, frequency, duration, and severity of these symptoms do not result in total occupational and social impairment, however, as evidenced by the Veteran's ability to work full-time and maintain a few social relationships.  Therefore, the Board finds that the criteria for a 100 percent rating for service-connected PTSD are not met at any point during the appeal period.  

Extraschedular

The Board also has considered whether the Veteran's PTSD with major depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected PTSD with major depressive disorder contemplates his subjective complaints of depression, anxiety, suicidal ideation, sleep impairment, and trouble concentrating, as well as his functional impairment, including his difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, concentration and motivation difficulties, as well as functional impairment, these symptoms were not found to warrant the next higher rating.  Indeed, he continued to maintain social relationships with some family and few friends and was able to perform his activities of daily living and functioning, including maintaining proper hygiene and cleanliness.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the higher initial 70 percent rating assigned in this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Specifically, the Board notes that the Veteran's disability rating for his service-connected PTSD specifically addresses the symptoms associated with PTSD. Consideration also was given to the nature, frequency, duration, and severity of the service-connected PTSD symptoms such that the Veteran's overall functional impairment could be assessed and compensated.  There is no evidence, and the Veteran does not contend, that his service-connected PTSD is productive of symptoms so unique that they are not addressed by the rating criteria.  There also is no evidence, and the Veteran does not contend, that his service-connected PTSD is affected by or affects his service-connected cluster headaches such that the rating criteria are inadequate for determining the overall functional impairment caused by these disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, is denied.  

Entitlement to an initial 70 percent rating, and no higher, for PTSD with major depressive disorder is granted.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of entitlement to TDIU.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a Veteran to prevail on a claim for a TDIU, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a Veteran is entitled to a TDIU, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the Veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Service connection is in effect for PTSD, rated as 70 percent disabling.  Thus, the Veteran's combined 70 percent disability evaluation meets the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  

The Veteran has not been afforded a VA examination regarding his claim of entitlement to TDIU.  Although the October 2010 and March 2013 VA examiners commented on the impact of the Veteran's PTSD symptoms on his ability to obtain and maintain gainful employment, it remains unclear whether the Veteran's service-connected PTSD causes functional impairment so severe as to prevent him from establishing and maintaining employment, consistent with his education and occupational experiences.  As such, an addendum opinion should be obtained that describes the functional impact of the Veteran's PTSD with consideration given to the Veteran's education and occupational experiences.

Additionally, it appears that the Veteran's Social Security Administration (SSA) records were associated with the claims file via a compact disk (CD) in May 2011.  Although these records were referenced in the SOC dated April 2013, they are not contained in the claims file.  The Board notes in this regard that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must associate the Veteran's SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records, with the claims file.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  As a component to the claim for a higher initial rating for service-connected PTSD, provide the Veteran with notice of the criteria for establishing entitlement to a TDIU, including on an extra-schedular basis.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran should be notified of unsuccessful efforts in this regard in order to allow him the opportunity to submit the records for VA review.

Advise the Veteran that it is ultimately his responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Conduct a one-time search of the AOJ's files for the Veteran's Social Security Administration (SSA) records which were received by the AOJ in May 2011.  Any SSA records located by the AOJ should be associated with the claims file.

3.  If, and only if, the Veteran's SSA records cannot be located following a one-time search of the AOJ's files, then contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include any records provided by SSA, should be associated with the claims file.

4.  Obtain an addendum opinion from the March 2013 VA examiner regarding the functional and occupational impact of the Veteran's PTSD.  If the VA examiner determines that another examination is necessary, then  schedule the Veteran for a VA examination with an appropriate expert.  In the addendum opinion, the March 2013 VA examiner is requested to describe the functional effects caused by the Veteran's service-connected PTSD.  The March 2013 VA examiner also should describe the impact that the Veteran's service-connected PTSD has on his employability with consideration given to the Veteran's educational and occupational experiences.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  Review the addendum opinion or completed examination report, if scheduled, and determine whether the record(s) substantially complies with the REMAND directives.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


